Case 2:20-cv-00030-JRG Document 488 Filed 07/12/21 Page 1 of 2 PageID #: 37065




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

 HUAWEI TECHNOLOGIES CO. LTD.,             §
                                           §
                Plaintiff,                 §
                                           §
 v.                                        §   CIVIL ACTION NO. 2:20-CV-00030-JRG
                                           §
                                           §
 VERIZON COMMUNICATIONS, INC.,             §
 VERIZON BUSINESS NETWORK                  §
 SERVICES, INC., VERIZON ENTERPRISE        §
 SOLUTIONS, LLC, CELLCO                    §
 PARTNERSHIP D/B/A VERIZON                 §
 WIRELESS, INC., VERIZON DATA              §
 SERVICES LLC, VERIZON BUSINESS            §
 GLOBAL LLC, VERIZON SERVICES              §
 CORP.                                     §
              Defendants.                  §
 ___________________________________       §
                                           §
                                           §
 VERIZON BUSINESS NETWORK                  §
 SERVICES, INC., CELLCO PARTNERSHIP        §
 D/B/A VERIZON WIRELESS, VERIZON           §
 DATA SERVICES LLC, VERIZON                §
 BUSINESS GLOBAL LLC, VERIZON              §
 SERVICES CORP., AND VERIZON               §
 PATENT AND LICENSING INC.                 §
                                           §
         Counterclaim-Plaintiffs,          §
 v.                                        §
                                           §
 HUAWEI TECHNOLOGIES CO. LTD.,             §
 HUAWEI TECHNOLOGIES USA, INC.,            §
 AND FUTUREWEI TECHNOLOGIES INC.           §
                                           §
                    Counterclaim-          §
                    Defendants.            §


                                    ORDER OF DISMISSAL
Case 2:20-cv-00030-JRG Document 488 Filed 07/12/21 Page 2 of 2 PageID #: 37066




        Before the Court is the parties’ Joint Motion to Dismiss Pursuant to Rule 41(A)(2) (Dkt.

No. 486) (the “Motion”).      In the Motion, Plaintiffs and Counterclaim-Defendants Huawei

Technologies Co. Ltd., Huawei Technologies USA, Inc., and Futurewei Technologies Inc. (the

“Huawei Parties”) and Defendants and Counterclaim-Plaintiffs Verizon Communications Inc.,

Verizon Enterprise Solutions, LLC, Verizon Business Network Services, Inc., Cellco Partnership

D/B/A Verizon Wireless, Verizon Data Services LLC, Verizon Business Global LLC, Verizon

Services Corp., and Verizon Patent and Licensing Inc. (the “Verizon Parties”) request that the

Court dismiss with prejudice all claims and counterclaims between any of the Huawei Parties and

Verizon Parties in the above-captioned case pursuant to Federal Rule of Civil Procedure 41(a)(2).
   .    Having considered the Motion, and noting its joint nature, the Court find that it should be

and hereby is GRANTED. Accordingly, it is ORDERED that all claims and counterclaims in

the above-captioned case b y a n d between any of the Huawei Parties and the Verizon

Parties are hereby DISMISSED WITH PREJUDICE. Each party to bear its own costs,

expenses, and attorneys’ fees. The Clerk of Court is directed to CLOSE the above-captioned

case.


        So ORDERED and SIGNED this 12th day of July, 2021.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
